DETAILED ACTION
This Office Action is in response to the Amendment filed on 11/15/2021. 
In the instant Amendment, claims 1, 15 and 29-30 have been amended. Claims 2-4 and 16-18 have been cancelled.
Claims 1, 5-15 and 19-30 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/ Argument

   	Applicant's arguments with respect to independents claims 1, 15 and 29-30, filed on 11/15/2021, have been considered but are not persuasive. The combination of Yonaha and Matsumoto and Su disclose all the limitations as cited in amended independent claims 1, 15 and 29-30. See the following rejection.

Regarding claims 1, 15 and 29-30, Applicant argues that Matsumoto do not disclose determining at least one fourth motion vector for motion estimation of a second subset of the frame when the difference is greater than the threshold, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the at least one first motion vector, the at least one second motion vector, and the at least one fourth motion vector as cited in amended claims 1, 15 and 19-20. However, 
Yonaha does not explicitly disclose when the difference is greater than the threshold. Matsumoto [0101], [0104]-[0105], Fig. 6 discloses calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, as taught by Yonaha, when the difference is greater than the threshold, as taught by Matsumoto, to efficiently use anchor information, or referenced information, for motion estimation (Matsumoto [0015]).



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15 and 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yonaha (U.S 2011/0221967), in view of Matsumoto et al. (U.S. 2013/0089146) hereinafter Matsumoto, further in view of Su et al. (U.S. 2019/0132606) hereinafter Su.
Regarding claim 1, Yonaha discloses a method of motion estimation in a graphics processing unit (GPU) (Yonaha Fig. 11, [0074]: self-motion vector distribution calculation unit), comprising: 
(Yonaha Fig. 11, [0074]: calculates motion vector by calculating scores between duplication of object frame Frt relative to itself; [0048]-[0051], Figs. 4-5: calculate a motion vector distribution between an object frame Frt and previous frame Frt-i. The motion vector calculation unit first align the object frame Frt with the previous Frt-i and calculates score C0 which indicates correlation between those two frames for each pixel position in the object frame Frt and calculate score C1. A motion vector distribution has a coordinate position (h,v)=(0,0) for the case when the object frame is aligned with the previous frame; [0052]: the score C1 can be regarded as motion vector in the object frame Frt with related to previous frame. Motion vectors are calculated for each pixel position in object frame, hence generate motion vector for a first subset of frame; [0055]: the score C1, i.e. motion vectors, are assigned to the motion vector detection space for each pixel position in the object frame to reconstruct the motion vectors for each object pixel position; [0018]-[0019]: similarly, calculate self-motion vector distribution for each object pixel by calculating, with shifting a duplication of the object frame relative to the object frame in a range of predetermined number of pixels, scores each representing a correlation between the object pixel and corresponding pixel in the duplication of the object frame);
perturbing the image data in the first subset of the frame (Yonaha [0051]-[0052]: shift the previous frame Frt-i relative to the object frame Frt pixel by pixel in a range of 2 pixels in each horizontal and vertical direction. Hence, perturbing the image data in first subset (i.e. pixels) of the frame; [0074]-[0075]: similarly, shifting the object frame Frt relative to itself in case of self-motion vector calculation, hence perturbing the image data); 
([0051]-[0052]: the score C1 can be regarded as motion vector in the object frame Frt when a previous frame Frt-1 is shifted relative to the object frame. Motion vectors or score C1 corresponding to the different shift positions are calculated for each pixel position in object frame Frt each time the previous frame is shifted. Hence, generating at least a second motion vector for the object frame Frt when the previous frame is shifted, i.e. perturbed. Each score C1 has a corresponding coordinate location in the motion vector detection space D(k,l) as in [0055], Figs. 5-6; [0074]-[0075]: similarly, calculating scores C1’ of self-motion vector distribution at each corresponding pixel position. Self-motion vector distribution are calculated in the same manner as above and score C1’ at each corresponding pixel position are assigned to motion vector detection space; [0078]: assign score C1’ at each corresponding position of each object pixel position, and measure score C1’ at the coordinate position corresponding to the end point of the motion vector for the object pixel position, wherein the motion vector has starting point of center coordinate position (0,0) in the motion vector detection space and end point at a coordinate position with the maximum score C1 or C1’ as in [0056]); 
comparing the at least one first motion vector and the at least one second motion vector (Yonaha [0056]: detect a coordinate position with maximum score C1 in the motion vector detection space. Hence, comparing at least first and second motion vectors C1s with each other to find maximum score C1); and 
determining at least one third motion vector for the motion estimation of the image data in the first subset of the frame based on the comparison between the at least one first motion (Yonaha [0056], Figs. 6-7: a vector extending from the center coordinate position to the maximum coordinate position which has maximum C1 score is detected as motion vector for each object pixel position. Hence, determine a third motion vector based on comparison between the at least first motion and second motion vectors which are plurality of C1 values in the motion vector detection distribution D).  

Yonaha discloses comparing the at least one first motion vector and the at least one second motion vector (Yonaha [0060]-[0061]: determine whether the detected motion vector is erroneously measured based on relationship between the score C1s, i.e. first motion vector, for the coordinate position between the starting point of the detected motion vector and the score C1e, i.e. second motion vector, for the coordination position between the end point of the detected motion vector. Determine if C1s>αC1e or C1s<αC1e. Comparing first motion vector and second motion vector);
determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector (Yonaha [0056], Figs. 6-7: a vector extending from the center coordinate position to the maximum coordinate position which has maximum C1 score is detected as motion vector for each object pixel position. Hence, determine a third motion vector based on comparison between the at least first motion and second motion vectors which are plurality of C1 values in the motion vector detection distribution D; [0047], [0052]: measure motion vector for each pixel position of the object frame. Hence, motion vectors for first subset of frame and a second subset of frames different than the first subset of frame are determined, wherein first subset and second subset of frames include different pixels on the object frame; [0081]: motion vector at each object pixel position in the object frame can be determined based on motion vectors at pixel positions in the neighborhood of the object pixel position, i.e. fourth motion vector. Hence, at least one third motion vector of each pixel position can be determined based on a fourth motion vector of a second subset of frame).  

Yonaha does not explicitly disclose when the difference is greater than the threshold, and determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when an absolute value of the difference is less than the threshold.
However, Matsumoto discloses determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, and when the difference is greater than the threshold (Matsumoto [0101], [0104]-[0105], Fig. 6: calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame. The predicted motion vector is also motion vector for a second subset of frame. Determine whether the difference between the predicted motion vector of the block, i.e second motion vector for current block, and the motion vector of the previous block, i.e. first motion vector for current block, is less than a threshold value or larger to determine motion vector for current block; [0080], [0082], Fig. 3: when the motion vector of the previous block is not considered identical to the motion vector of the target block, hence when the difference between the motion vector of previous block and prediction motion vector is larger than the threshold, anchor information of current block is used for motion vector of the current block, wherein it is known that motion vector of a current block can be generated based on motion vector of neighboring blocks, i.e. fourth motion vector of second subset of frame, as also in Yonaha above),
determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when the difference is less than the threshold (Matsumoto [0007]: anchor picture is a picture that is referenced by a target picture to be decoded, hence reference picture; [0083]: calculate motion vector of a target block using motion vector indicated in anchor information used for the previous block. Hence, motion vector for the previous block is first motion vector generated for motion estimation of target block; [0101], [0104]-[0105], Fig. 6: calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame. Determine whether the predicted motion vector of the block, i.e. second motion vector, and the motion vector of the previous block, i.e. first motion vector, are identical by comparing the motion vectors to determine whether the difference between the predicted motion vector of the block, i.e. second motion vector for current block, and the motion vector of the previous block, i.e. first motion vector for current block, is less than a threshold value as in [0105]; Figs. 4A and 8-9, [0090], [0095], [0117]-[0118], [0111]: uses anchor information or motion vector of previous block for motion estimation of the target block if the motion vector of the previous block is considered identical to the motion vector of the target block, wherein motion vector can be acquired from anchor information as in [0092], hence using the first motion vector for the target block as a third motion vector for the target block if the difference the predicted motion vector of the block, i.e. second motion vector, and the motion vector of the previous block, i.e. first motion vector, is less than a threshold value).  
Yonaha and Matsumoto are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha, and further incorporate determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, and determining whether a difference between the at least one first motion vector and the Matsumoto, to efficiently use anchor information, or referenced information, for motion estimation (Matsumoto [0015]).

Yonaha does not explicitly disclose an absolute value of the difference is less than the threshold.
However, Su discloses determining whether an absolute value of the difference is less than the threshold can be used to determine similarity between motion vectors which is also well known in the art (Su [0055], [0027], [0028]: when the absolute difference of the first motion vector and the first refined motion vector is smaller than a threshold, the first motion vector and the refined motion vector are determined to be similar).
Yonaha and Matsumoto and Su are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto, and further incorporate determining whether an absolute value of the difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, as taught by Su, to improve coding efficiency (Su [0003]).


Regarding claim 15, Yonaha discloses an apparatus for graphics processing, comprising: 
(Yonaha Fig. 1, [0043]-[0044]: memory 2); and 
at least one processor coupled to the memory (Yonaha Fig. 1, [0062]: control unit 5 controls operation of the motion vector measuring unit 4) and configured to: 
generate at least one first motion vector in a first subset of a frame, the at least one first motion vector providing a first motion estimation for image data in the first subset of the frame (Yonaha Fig. 11, [0074]: calculates motion vector by calculating scores between duplication of object frame Frt relative to itself; [0048]-[0051], Figs. 4-5: calculate a motion vector distribution between an object frame Frt and previous frame Frt-i. The motion vector calculation unit first align the object frame Frt with the previous Frt-i and calculates score C0 which indicates correlation between those two frames for each pixel position in the object frame Frt and calculate score C1. A motion vector distribution has a coordinate position (h,v)=(0,0) for the case when the object frame is aligned with the previous frame; [0052]: the score C1 can be regarded as motion vector in the object frame Frt with related to previous frame. Motion vectors are calculated for each pixel position in object frame, hence generate motion vector for a first subset of frame; [0055]: the score C1, i.e. motion vectors, are assigned to the motion vector detection space for each pixel position in the object frame to reconstruct the motion vectors for each object pixel position; [0018]-[0019]: similarly, calculate self-motion vector distribution for each object pixel by calculating, with shifting a duplication of the object frame relative to the object frame in a range of predetermined number of pixels, scores each representing a correlation between the object pixel and corresponding pixel in the duplication of the object frame); 
perturb the image data in the first subset of the frame (Yonaha [0051]-[0052]: shift the previous frame Frt-i relative to the object frame Frt pixel by pixel in a range of 2 pixels in each horizontal and vertical direction. Hence, perturbing the image data in first subset (i.e. pixels) of the frame; [0074]-[0075]: similarly, shifting the object frame Frt relative to itself in case of self-motion vector calculation, hence perturbing the image data); 
generate at least one second motion vector based on the perturbed image data in the first subset of the frame, the at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame (Yonaha [0051]-[0052]: the score C1 can be regarded as motion vector in the object frame Frt when a previous frame Frt-1 is shifted relative to the object frame. Motion vectors or score C1 corresponding to the different shift positions are calculated for each pixel position in object frame Frt each time the previous frame is shifted. Hence, generating at least a second motion vector for the object frame Frt when the previous frame is shifted, i.e. perturbed. Each score C1 has a corresponding coordinate location in the motion vector detection space D(k,l) as in [0055], Figs. 5-6); 
compare the at least one first motion vector and the at least one second motion vector (Yonaha [0056]: detect a coordinate position with maximum score C1 in the motion vector detection space. Hence, comparing at least first and second motion vectors C1s with each other to find maximum score C1); and 
determine at least one third motion vector for the motion estimation of the image data in the first subset of the frame based on the comparison between the at least one first motion vector and the at least one second motion vector (Yonaha [0056], Figs. 6-7: a vector extending from the center coordinate position to the maximum coordinate position which has maximum C1 score is detected as motion vector for each object pixel position. Hence, determine a third motion vector based on comparison between the at least first motion and second motion vectors which are plurality of C1 values in the motion vector detection distribution D).  

Yonaha discloses comparing the at least one first motion vector and the at least one second motion vector (Yonaha [0060]-[0061]: determine whether the detected motion vector is erroneously measured based on relationship between the score C1s, i.e. first motion vector, for the coordinate position between the starting point of the detected motion vector and the score C1e, i.e. second motion vector, for the coordination position between the end point of the detected motion vector. Determine if C1s>αC1e or C1s<αC1e. Comparing first motion vector and second motion vector),
determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector (Yonaha [0056], Figs. 6-7: a vector extending from the center coordinate position to the maximum coordinate position which has maximum C1 score is detected as motion vector for each object pixel position. Hence, determine a third motion vector based on comparison between the at least first motion and second motion vectors which are plurality of C1 values in the motion vector detection distribution D; [0047], [0052]: measure motion vector for each pixel position of the object frame. Hence, motion vectors for first subset of frame and a second subset of frames different than the first subset of frame are determined, wherein first subset and second subset of frames include different pixels on the object frame; [0081]: motion vector at each object pixel position in the object frame can be determined based on motion vectors at pixel positions in the neighborhood of the object pixel position, i.e. fourth motion vector. Hence, at least one third motion vector of each pixel position can be determined based on a fourth motion vector of a second subset of frame).  
Yonaha does not explicitly disclose when the difference is greater than the threshold, and determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when an absolute value of the difference is less than the threshold.
However, Matsumoto discloses However, Matsumoto discloses wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, and when the difference is greater than the threshold (Matsumoto [0101], [0104]-[0105], Fig. 6: calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame. The predicted motion vector is also motion vector for a second subset of frame. Determine whether the difference between the predicted motion vector of the block, i.e second motion vector for current block, and the motion vector of the previous block, i.e. first motion vector for current block, is less than a threshold value or larger to determine motion vector for current block; [0080], [0082], Fig. 3: when the motion vector of the previous block is not considered identical to the motion vector of the target block, hence when the difference between the motion vector of previous block and prediction motion vector is larger than the threshold, anchor information of current block is used for motion vector of the current block, wherein it is known that motion vector of a current block can be generated based on motion vector of neighboring blocks, i.e. fourth motion vector of second subset of frame, as also in Yonaha above),
 determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when the difference is less than the threshold (Matsumoto [0007]: anchor picture is a picture that is referenced by a target picture to be decoded, hence reference picture; [0083]: calculate motion vector of a target block using motion vector indicated in anchor information used for the previous block. Hence, motion vector for the previous block is first motion vector generated for motion estimation of target block; [0101], [0104]-[0105], Fig. 6: calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame. Determine whether the predicted motion vector of the block, i.e. second motion vector, and the motion vector of the previous block, i.e. first motion vector, are identical by comparing the motion vectors to determine whether the difference between the predicted motion vector of the block, i.e. second motion vector for current block, and the motion vector of the previous block, i.e. first motion vector for current block, is less than a threshold value as in [0105]; Figs. 4A and 8-9, [0090], [0095], [0117]-[0118], [0111]: uses anchor information or motion vector of previous block for motion estimation of the target block if the motion vector of the previous block is considered identical to the motion vector of the target block, wherein motion vector can be acquired from anchor information as in [0092], hence using the first motion vector for the target block as a third motion vector for the target block if the difference the predicted motion vector of the block, i.e. second motion vector, and the motion vector of the previous block, i.e. first motion vector, is less than a threshold value).  
Yonaha and Matsumoto are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha, and further incorporate determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, and determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when the difference is less than the threshold, as taught by Matsumoto, to efficiently use anchor information, or referenced information, for motion estimation (Matsumoto [0015]).
Yonaha does not explicitly disclose an absolute value of the difference is less than the threshold.
However, Su discloses determining whether an absolute value of the difference is less than the threshold can be used to determine similarity between motion vectors (Su [0055], [0027], [0028]: when the absolute difference of the first motion vector and the first refined motion vector is smaller than a threshold, the first motion vector and the refined motion vector are determined to be similar).
Yonaha and Matsumoto and Su are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto, and further incorporate determining whether an absolute value of the difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, as taught by Su, to improve coding efficiency (Su [0003]).


Regarding claim 29, Yonaha discloses an apparatus for graphics processing, comprising: 
means for generating at least one first motion vector in a first subset of a frame, the at least one first motion vector providing a first motion estimation for image data in the first subset of the frame (Yonaha Fig. 11, [0074]: calculates motion vector by calculating scores between duplication of object frame Frt relative to itself; [0048]-[0051], Figs. 4-5: calculate a motion vector distribution between an object frame Frt and previous frame Frt-i. The motion vector calculation unit first align the object frame Frt with the previous Frt-i and calculates score C0 which indicates correlation between those two frames for each pixel position in the object frame Frt and calculate score C1. A motion vector distribution has a coordinate position (h,v)=(0,0) for the case when the object frame is aligned with the previous frame; [0052]: the score C1 can be regarded as motion vector in the object frame Frt with related to previous frame. Motion vectors are calculated for each pixel position in object frame, hence generate motion vector for a first subset of frame; [0055]: the score C1, i.e. motion vectors, are assigned to the motion vector detection space for each pixel position in the object frame to reconstruct the motion vectors for each object pixel position; [0018]-[0019]: similarly, calculate self-motion vector distribution for each object pixel by calculating, with shifting a duplication of the object frame relative to the object frame in a range of predetermined number of pixels, scores each representing a correlation between the object pixel and corresponding pixel in the duplication of the object frame); 
means for perturbing the image data in the first subset of the frame (Yonaha [0051]-[0052]: shift the previous frame Frt-i relative to the object frame Frt pixel by pixel in a range of 2 pixels in each horizontal and vertical direction. Hence, perturbing the image data in first subset (i.e. pixels) of the frame; [0074]-[0075]: similarly, shifting the object frame Frt relative to itself in case of self-motion vector calculation, hence perturbing the image data);
means for generating at least one second motion vector based on the perturbed image data in the first subset of the frame, the at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame (Yonaha [0051]-[0052]: the score C1 can be regarded as motion vector in the object frame Frt when a previous frame Frt-1 is shifted relative to the object frame. Motion vectors or score C1 corresponding to the different shift positions are calculated for each pixel position in object frame Frt each time the previous frame is shifted. Hence, generating at least a second motion vector for the object frame Frt when the previous frame is shifted, i.e. perturbed. Each score C1 has a corresponding coordinate location in the motion vector detection space D(k,l) as in [0055], Figs. 5-6); 
means for comparing the at least one first motion vector and the at least one second motion vector (Yonaha [0056]: detect a coordinate position with maximum score C1 in the motion vector detection space. Hence, comparing at least first and second motion vectors C1s with each other to find maximum score C1); and 
means for determining at least one third motion vector for the motion estimation of the image data in the first subset of the frame based on the comparison between the at least one first motion vector and the at least one second motion vector (Yonaha [0056], Figs. 6-7: a vector extending from the center coordinate position to the maximum coordinate position which has maximum C1 score is detected as motion vector for each object pixel position. Hence, determine a third motion vector based on comparison between the at least first motion and second motion vectors which are plurality of C1 values in the motion vector detection distribution D).  

Yonaha discloses comparing the at least one first motion vector and the at least one second motion vector (Yonaha [0060]-[0061]: determine whether the detected motion vector is erroneously measured based on relationship between the score C1s, i.e. first motion vector, for the coordinate position between the starting point of the detected motion vector and the score C1e, i.e. second motion vector, for the coordination position between the end point of the detected motion vector. Determine if C1s>αC1e or C1s<αC1e. Comparing first motion vector and second motion vector),
(Yonaha [0056], Figs. 6-7: a vector extending from the center coordinate position to the maximum coordinate position which has maximum C1 score is detected as motion vector for each object pixel position. Hence, determine a third motion vector based on comparison between the at least first motion and second motion vectors which are plurality of C1 values in the motion vector detection distribution D; [0047], [0052]: measure motion vector for each pixel position of the object frame. Hence, motion vectors for first subset of frame and a second subset of frames different than the first subset of frame are determined, wherein first subset and second subset of frames include different pixels on the object frame; [0081]: motion vector at each object pixel position in the object frame can be determined based on motion vectors at pixel positions in the neighborhood of the object pixel position, i.e. fourth motion vector. Hence, at least one third motion vector of each pixel position can be determined based on a fourth motion vector of a second subset of frame).
Yonaha does not explicitly disclose when the difference is greater than the threshold, and determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when an absolute value of the difference is less than the threshold.
 Matsumoto discloses determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, and when the difference is greater than the threshold (Matsumoto [0101], [0104]-[0105], Fig. 6: calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame. The predicted motion vector is also motion vector for a second subset of frame. Determine whether the difference between the predicted motion vector of the block, i.e second motion vector for current block, and the motion vector of the previous block, i.e. first motion vector for current block, is less than a threshold value or larger to determine motion vector for current block; [0080], [0082], Fig. 3: when the motion vector of the previous block is not considered identical to the motion vector of the target block, hence when the difference between the motion vector of previous block and prediction motion vector is larger than the threshold, anchor information of current block is used for motion vector of the current block, wherein it is known that motion vector of a current block can be generated based on motion vector of neighboring blocks, i.e. fourth motion vector of second subset of frame, as also in Yonaha above),
determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion (Matsumoto [0007]: anchor picture is a picture that is referenced by a target picture to be decoded, hence reference picture; [0083]: calculate motion vector of a target block using motion vector indicated in anchor information used for the previous block. Hence, motion vector for the previous block is first motion vector generated for motion estimation of target block; [0101], [0104]-[0105], Fig. 6: calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame. Determine whether the predicted motion vector of the block, i.e. second motion vector, and the motion vector of the previous block, i.e. first motion vector, are identical by comparing the motion vectors to determine whether the difference between the predicted motion vector of the block, i.e. second motion vector for current block, and the motion vector of the previous block, i.e. first motion vector for current block, is less than a threshold value as in [0105]; Figs. 4A and 8-9, [0090], [0095], [0117]-[0118], [0111]: uses anchor information or motion vector of previous block for motion estimation of the target block if the motion vector of the previous block is considered identical to the motion vector of the target block, wherein motion vector can be acquired from anchor information as in [0092], hence using the first motion vector for the target block as a third motion vector for the target block if the difference the predicted motion vector of the block, i.e. second motion vector, and the motion vector of the previous block, i.e. first motion vector, is less than a threshold value).  
Yonaha and Matsumoto are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha, and further incorporate determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, and determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when the difference is less than the threshold, as taught by Matsumoto, to efficiently use anchor information, or referenced information, for motion estimation (Matsumoto [0015]).

Yonaha does not explicitly disclose an absolute value of the difference is less than the threshold.
However, Su discloses determining whether an absolute value of the difference is less than the threshold can be used to determine similarity between motion vectors (Su [0055], [0027], [0028]: when the absolute difference of the first motion vector and the first refined motion vector is smaller than a threshold, the first motion vector and the refined motion vector are determined to be similar).
Yonaha and Matsumoto and Su are analogous art because they are from the same field of endeavor of image data processing.
Yonaha and Matsumoto, and further incorporate determining whether an absolute value of the difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, as taught by Su, to improve coding efficiency (Su [0003]).


Regarding claim 30, Yonaha discloses a non-transitory computer-readable medium storing computer executable code for graphics processing, comprising code to: 
generate at least one first motion vector in a first subset of a frame, the at least one first motion vector providing a first motion estimation for image data in the first subset of the frame (Yonaha Fig. 11, [0074]: calculates motion vector by calculating scores between duplication of object frame Frt relative to itself; [0048]-[0051], Figs. 4-5: calculate a motion vector distribution between an object frame Frt and previous frame Frt-i. The motion vector calculation unit first align the object frame Frt with the previous Frt-i and calculates score C0 which indicates correlation between those two frames for each pixel position in the object frame Frt and calculate score C1. A motion vector distribution has a coordinate position (h,v)=(0,0) for the case when the object frame is aligned with the previous frame; [0052]: the score C1 can be regarded as motion vector in the object frame Frt with related to previous frame. Motion vectors are calculated for each pixel position in object frame, hence generate motion vector for a first subset of frame; [0055]: the score C1, i.e. motion vectors, are assigned to the motion vector detection space for each pixel position in the object frame to reconstruct the motion vectors for each object pixel position; [0018]-[0019]: similarly, calculate self-motion vector distribution for each object pixel by calculating, with shifting a duplication of the object frame relative to the object frame in a range of predetermined number of pixels, scores each representing a correlation between the object pixel and corresponding pixel in the duplication of the object frame); 
perturb the image data in the first subset of the frame (Yonaha [0051]-[0052]: shift the previous frame Frt-i relative to the object frame Frt pixel by pixel in a range of 2 pixels in each horizontal and vertical direction. Hence, perturbing the image data in first subset (i.e. pixels) of the frame; [0074]-[0075]: similarly, shifting the object frame Frt relative to itself in case of self-motion vector calculation, hence perturbing the image data); 
generate at least one second motion vector based on the perturbed image data in the first subset of the frame, the at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame (Yonaha [0051]-[0052]: the score C1 can be regarded as motion vector in the object frame Frt when a previous frame Frt-1 is shifted relative to the object frame. Motion vectors or score C1 corresponding to the different shift positions are calculated for each pixel position in object frame Frt each time the previous frame is shifted. Hence, generating at least a second motion vector for the object frame Frt when the previous frame is shifted, i.e. perturbed. Each score C1 has a corresponding coordinate location in the motion vector detection space D(k,l) as in [0055], Figs. 5-6); 
compare the at least one first motion vector and the at least one second motion vector (Yonaha [0056]: detect a coordinate position with maximum score C1 in the motion vector detection space. Hence, comparing at least first and second motion vectors C1s with each other to find maximum score C1); and 
(Yonaha [0056], Figs. 6-7: a vector extending from the center coordinate position to the maximum coordinate position which has maximum C1 score is detected as motion vector for each object pixel position. Hence, determine a third motion vector based on comparison between the at least first motion and second motion vectors which are plurality of C1 values in the motion vector detection distribution D).

Yonaha discloses comparing the at least one first motion vector and the at least one second motion vector (Yonaha [0060]-[0061]: determine whether the detected motion vector is erroneously measured based on relationship between the score C1s, i.e. first motion vector, for the coordinate position between the starting point of the detected motion vector and the score C1e, i.e. second motion vector, for the coordination position between the end point of the detected motion vector. Determine if C1s>αC1e or C1s<αC1e. Comparing first motion vector and second motion vector),
determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector (Yonaha [0056], Figs. 6-7: a vector extending from the center coordinate position to the maximum coordinate position which has maximum C1 score is detected as motion vector for each object pixel position. Hence, determine a third motion vector based on comparison between the at least first motion and second motion vectors which are plurality of C1 values in the motion vector detection distribution D; [0047], [0052]: measure motion vector for each pixel position of the object frame. Hence, motion vectors for first subset of frame and a second subset of frames different than the first subset of frame are determined, wherein first subset and second subset of frames include different pixels on the object frame; [0081]: motion vector at each object pixel position in the object frame can be determined based on motion vectors at pixel positions in the neighborhood of the object pixel position, i.e. fourth motion vector. Hence, at least one third motion vector of each pixel position can be determined based on a fourth motion vector of a second subset of frame).  
Yonaha does not explicitly disclose when the difference is greater than the threshold, and determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when an absolute value of the difference is less than the threshold.
However, Matsumoto discloses determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, and when the difference is greater than the threshold (Matsumoto [0101], [0104]-[0105], Fig. 6: calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame. The predicted motion vector is also motion vector for a second subset of frame. Determine whether the difference between the predicted motion vector of the block, i.e second motion vector for current block, and the motion vector of the previous block, i.e. first motion vector for current block, is less than a threshold value or larger to determine motion vector for current block; [0080], [0082], Fig. 3: when the motion vector of the previous block is not considered identical to the motion vector of the target block, hence when the difference between the motion vector of previous block and prediction motion vector is larger than the threshold, anchor information of current block is used for motion vector of the current block, wherein it is known that motion vector of a current block can be generated based on motion vector of neighboring blocks, i.e. fourth motion vector of second subset of frame, as also in Yonaha above),
determining whether a difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, wherein the at least one third motion vector is set to be the at least one first motion vector when the difference is less than the threshold (Matsumoto [0007]: anchor picture is a picture that is referenced by a target picture to be decoded, hence reference picture; [0083]: calculate motion vector of a target block using motion vector indicated in anchor information used for the previous block. Hence, motion vector for the previous block is first motion vector generated for motion estimation of target block; [0101], [0104]-[0105], Fig. 6: calculate a prediction motion vector of a block by calculating a median of motion vectors of adjacent blocks and adds a difference motion vector to the prediction motion vector. Hence, generating at least one second motion vector based on the perturbed image data in the first subset of the frame which is image data from adjacent blocks. The at least one second motion vector providing a second motion estimation for the image data in the first subset of the frame. Determine whether the predicted motion vector of the block, i.e. second motion vector, and the motion vector of the previous block, i.e. first motion vector, are identical by comparing the motion vectors to determine whether the difference between the predicted motion vector of the block, i.e. second motion vector for current block, and the motion vector of the previous block, i.e. first motion vector for current block, is less than a threshold value as in [0105]; Figs. 4A and 8-9, [0090], [0095], [0117]-[0118], [0111]: uses anchor information or motion vector of previous block for motion estimation of the target block if the motion vector of the previous block is considered identical to the motion vector of the target block, wherein motion vector can be acquired from anchor information as in [0092], hence using the first motion vector for the target block as a third motion vector for the target block if the difference the predicted motion vector of the block, i.e. second motion vector, and the motion vector of the previous block, i.e. first motion vector, is less than a threshold value).  
Yonaha and Matsumoto are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha, and further incorporate determining at least one fourth motion vector for motion estimation of a second subset of the frame, the second subset of the frame being different than the first subset of the frame, wherein the at least one third motion vector is determined based on the determined at least one first motion vector, at least one second motion vector, and at least one fourth motion vector, and determining whether a difference between the at least one first motion vector and the Matsumoto, to efficiently use anchor information, or referenced information, for motion estimation (Matsumoto [0015]).

Yonaha does not explicitly disclose an absolute value of the difference is less than the threshold.
However, Su discloses determining whether an absolute value of the difference is less than the threshold can be used to determine similarity between motion vectors (Su [0055], [0027], [0028]: when the absolute difference of the first motion vector and the first refined motion vector is smaller than a threshold, the first motion vector and the refined motion vector are determined to be similar).
Yonaha and Matsumoto and Su are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto, and further incorporate determining whether an absolute value of the difference between the at least one first motion vector and the at least one second motion vector is less than a threshold, as taught by Su, to improve coding efficiency (Su [0003]).

Claims 5-6 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yonaha (U.S 2011/0221967), in view of Matsumoto et al. (U.S. 2013/0089146) hereinafter Matsumoto, further in view of Su et al. (U.S. 2019/0132606) hereinafter Su, further in view of Chin et al. (JP 2006128920 – See translation attached) hereinafter Chin.
Regarding claims 5 and 19, Yonaha and Matsumoto and Su disclose all the limitations of claims 1 and 15, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha further discloses wherein the at least one third motion vector is set to have a motion value of zero based on comparison between two measured first and second motion vectors (Yonaha [0060]-[0061]: determine whether the detected motion vector is erroneously measured based on relationship between the score C1s, i.e. first motion vector, for the coordinate position between the starting point of the detected motion vector and the score C1e, i.e. second motion vector, for the coordination position between the end point of the detected motion vector. If C1s>αC1e, the detected motion vector is erroneously measured. If C1s<αC1e, the motion vector is true value; [0060]: when the motion vector is determined to be erroneously measured, motion vector of 0 is outputted).  
Yonaha does not explicitly disclose wherein the at least one third motion vector is set to have a motion value of zero when the difference is greater than the threshold.
However, Chin discloses wherein the at least one third motion vector is set to have a motion value of zero when difference between predicted motion vector and second motion vector is greater than the threshold (Chin [0009]: motion vector of adjacent block is used to estimate motion vector of current block, i.e. first motion vector for current block; [0019]-[0020]: calculate predicted motion vector for a block which is average motion vector or median motion vectors of adjacent blocks, i.e. second motion vector for current block; [0021]: compare the difference between predicted motion vector, i.e. second motion vector, and motion vector of adjacent block, i.e. first motion vector, with a threshold to detect an error region. If the difference does not exceed the threshold, a motion vector is generated. If the difference exceeds the threshold, the motion vector is set to zero to replace the error region).
Yonaha and Matsumoto and Su and Chin are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate having the at least one third motion vector is set to be the at least one first motion vector when the difference is less than the threshold, as taught by Chin, to detect error region and replace motion vector of error region (Chin [0009], abstract).

Regarding claims 6 and 20, Yonaha and Matsumoto and Su disclose all the limitations of claims 1 and 15, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose determining a second difference between the at least one third motion vector and one or more neighboring vectors around the at least one third motion vector; wherein the at least one third motion vector is set based upon the one or more neighboring vectors when the difference is greater than the threshold and the second difference is less than the threshold.  
However, Yonaha discloses the at least one third motion vector is set based upon the one or more neighboring vectors around the at least one third motion vector (Yonaha [0081]: motion vector at each object pixel position in the object frame can be determined based on motion vectors at pixel positions in the neighborhood of the object pixel position, i.e. fourth motion vector. Hence, at least one third motion vector of each pixel position can be determined based on a fourth motion vector of a second subset of frame).  
Furthermore, Chin discloses determining a second difference between the at least one third motion vector and one or more neighboring vectors around the at least one third motion vector; wherein the at least one third motion vector is set based upon the one or more neighboring vectors when the second difference is less than a threshold (Chin [0009]: motion vector of adjacent block is used to estimate motion vector of current block, i.e. first motion vector for current block; [0019]-[0020]: calculate predicted motion vector for a block which is average motion vector or median motion vectors of adjacent blocks, i.e. second motion vector for current block; [0021]: compare the difference between predicted motion vector, i.e. second motion vector, and motion vector of adjacent block, i.e. first motion vector, with a threshold to detect an error region. If the difference does not exceed the threshold, a motion vector is generated. If the difference does not exceed the threshold, a motion vector is generated using the predicted motion vector which uses motion vectors of adjacent blocks. Hence, a third motion vector is set based upon the one or more neighboring vectors when a second difference is less than a threshold).
Yonaha and Matsumoto and Su and Chin are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate determining a second difference between the at least one third motion vector and one or more neighboring vectors around the at least one third motion Chin, to detect error region and replace motion vector of error region (Chin [0009], abstract).

Claims 7 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yonaha (U.S 2011/0221967), in view of Matsumoto et al. (U.S. 2013/0089146) hereinafter Matsumoto, further in view of Su et al. (U.S. 2019/0132606) hereinafter Su, further in view of Kobayashi (U.S 2015/0117539).
Regarding claims 7 and 21, Yonaha and Matsumoto and Su disclose all the limitations of claims 1 and 15, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose wherein the threshold is based on a motion estimation tolerance for image data in the first subset of the frame.  
However, Kobayashi discloses wherein the threshold is based on a motion estimation tolerance for image data in the first subset of the frame (Kobayashi [0184]: determine motion vector for which the absolute value of the difference between a representative vector that is a motion vector representing a divided region and the vector component of the processing target motion vector falls within a predetermined range (within a tolerance/threshold)).  
Yonaha and Matsumoto and Su and Kobayashi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate having the threshold is based on a motion estimation tolerance for image data in the first subset of the frame, as taught by Kobayashi, to improve image processing speed and accuracy of motion vector (Kobayashi [0010]-[0011]).

Claims 8 and 22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yonaha (U.S 2011/0221967), in view of Matsumoto et al. (U.S. 2013/0089146) hereinafter Matsumoto, further in view of Su et al. (U.S. 2019/0132606) hereinafter Su, further in view of Park et al. (U.S 6,535,632) hereinafter Park.
Regarding claims 8 and 22, Yonaha and Matsumoto and Su disclose all the limitations of claims 1 and 15, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose wherein perturbing the image data in the first subset of the frame comprises modifying a magnitude of red (R), green (G), and blue (B) (RGB) values of the image data by m, where m is not equal to 0.  
However, Park discloses that it is known in the art to perturb the image data in the first subset of the frame comprises modifying a magnitude of red (R), green (G), and blue (B) (RGB) values of the image data by m, where m is not equal to 0 (Park Column 7, lines 3-20: random Gaussian noise is added to each RGB component, wherein n is the noise value. Hence, modifying magnitude of red, green, blue by n or m which is not equal 0. The image with noise in the RGB color space is then converted to another color space; Column 4, lines 25-60 and 49, Column 14, lines 30-40, Figure 2, Column 21, lines 23-27. Park Column 6, lines 17-67: an object tracking subsystem 14, in which a motion vector of the tracked object is maintained for detecting scene changes in sequence of image frames and object tracking).  
Yonaha and Matsumoto and Su and Park are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate having perturbing the image data in the first subset of the frame comprises modifying a magnitude of red (R), green (G), and blue (B) (RGB) values of the image data by m, where m is not equal to 0, as taught by Park, to improve image object tracking ability and object segmentation (Park Column 2, lines 43-48).

Claims 9 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yonaha (U.S 2011/0221967), in view of Matsumoto et al. (U.S. 2013/0089146) hereinafter Matsumoto, in view of Su et al. (U.S. 2019/0132606) hereinafter Su, in view of Park et al. (U.S 6,535,632) hereinafter Park, further in view of Michaeli et al. (U.S 2014/0354886) hereinafter Michaeli.
Regarding claims 9 and 23, Yonaha and Matsumoto and Su and Park disclose all the limitations of claims 8 and 22, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose wherein m is less than or equal to 5% and greater than or equal to -5%.  
	However, Michaeli discloses wherein m is less than or equal to 5% and greater than or equal to -5% (Lin [0104]: adding n value of noise to an image to generate blurry image; [0154]: 1 percent white Gaussian noise is added to the image. Hence, adding noise which is less than 5% and greater than -5%).
Yonaha and Matsumoto and Su and Park and Michaeli are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su and Park, and further incorporate having perturbing the image data in the first subset of the frame comprises modifying a magnitude of red (R), green (G), and blue (B) (RGB) values of the image data by m, where m is not equal to 0, as taught by Michaeli, for testing deblurring method to recover images (Michaeli [0154]).

Claims 10-12 and 24-26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yonaha (U.S 2011/0221967), in view of Matsumoto et al. (U.S. 2013/0089146) hereinafter Matsumoto, further in view of Su et al. (U.S. 2019/0132606) hereinafter Su, further in view of Takahashi et al. (U.S 2014/0210973) hereinafter Takahashi.
Regarding claims 10 and 24, Yonaha and Matsumoto and Su disclose all the limitations of claims 1 and 15, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose wherein the image data in the first subset of the frame is perturbed by a perturbation amount, and the perturbation amount is adjusted based on a local variance of red (R), green (G), and blue (B) (RGB) values of the image data.
However, Takahashi discloses wherein the image data in the first subset of the frame is perturbed by a perturbation amount, and the perturbation amount is adjusted based on a local variance of red (R), green (G), and blue (B) (RGB) values of the image data (Takahashi [0177]-[0178]: motion compensation using motion vector during noise reduction process; [0074]: perform noise reduction NR process on RGB image; [0078]: determine noise reduction process that minimize the average difference value equation of RGB pixel values between a frame at time t and a frame at time t-1. Hence, determine noise reduction amount, i.e. perturbation amount which is adjusted, based on variance of RGB pixel values; [0080], [0101]: determine noise amount which is difference value between image at a time t and image at a time t-1 in a stationary state, and using pixel values of peripheral RGB pixels, wherein the image signal is RGB signals as in the equation in [0078]; [0083]: noise amount increases as image signal value increases; [0084], [0087]: noise amount is stored as a table and is corresponding to the signal value of each pixel in image; [0090]-[0091], [0104]: perform spatial-direction noise reduction NR process for object in moving state on pixels of the RGB image, hence perturbation on RGB image pixels; [0103]-[0104]: the noise reduction amount is adjusted by adjusting weighting coefficient in NR equation (4) or (5); [0106]: weighting coefficient is controlled during spatial-direction NR process corresponding to the difference between signal value of the attention pixel and signal value of peripheral pixel. The degree of noise reduction depends on the amount of noise included in the image. Hence, adjusting the noise reduction weighting coefficient and the noise reduction amount, i.e. perturbation amount, based on RGB pixel values of current pixel and peripheral pixels, i.e. local variance of RGB values).
Yonaha and Matsumoto and Su and Takahashi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate having the image data in the first subset of the frame Takahashi, to reduce noise in image data effectively based on object state (Takahashi [0098], [0115]).

Regarding claims 11 and 25, Yonaha and Matsumoto and Su and Takahashi disclose all the limitations of claims 10 and 24, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose wherein the local variance of RGB values of the image data are based on the first motion estimation for the image data in the first subset of the frame.
However, Takahashi discloses wherein the local variance of RGB values of the image data are based on the first motion estimation for the image data in the first subset of the frame (Takahashi [0106]: weighting coefficient is controlled during spatial-direction NR process corresponding to the difference between signal value of the attention pixel, i.e. current pixel, and signal value of peripheral pixel. The degree of noise reduction depends on the amount of noise included in the image. Hence, adjusting the noise reduction weighting coefficient and the noise reduction amount, i.e. perturbation amount, based on RGB pixel values of current pixel and peripheral pixels, i.e. local variance of RGB values; [0177]-[0178]: motion compensation using motion vector during noise reduction process. Hence, RGB pixel values, i.e. local variance of RGB values, for motion estimation of current image pixel, i.e. first subset of a frame).
Yonaha and Matsumoto and Su and Takahashi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate having the local variance of RGB values of the image data are based on the first motion estimation for the image data in the first subset of the frame, as taught by Takahashi, to accurately determine if an object is stationary or non-stationary and effectively reduce noise in image data based on object state (Takahashi [0098], [0115]).

Regarding claims 12 and 26, Yonaha and Matsumoto and Su and Takahashi disclose all the limitations of claims 10 and 24, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose wherein the local variance of RGB values of the image data are approximated based on a previous variance of RGB values.
However, Takahashi discloses wherein the local variance of RGB values of the image data are approximated based on a previous variance of RGB values (Takahashi [0059], [0103]: time-direction noise reduction NR process that utilize the pixel values of the preceding frames, hence based on previous variance of RGB values).
Yonaha and Matsumoto and Su and Takahashi are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate having the local variance of RGB values of the image data are approximated based on a previous variance of RGB values, as taught by Takahashi, to effectively reduce noise in image data based on object state (Takahashi [0098], [0115]).

Claims 13 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yonaha (U.S 2011/0221967), in view of Matsumoto et al. (U.S. 2013/0089146) hereinafter Matsumoto, further in view of Su et al. (U.S. 2019/0132606) hereinafter Su, in view of Vakrat et al. (U.S 2011/0317045) hereinafter Vakrat.
Regarding claims 13 and 27, Yonaha and Matsumoto and Su disclose all the limitations of claims 1 and 15, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose wherein the image data in the first subset of the frame is perturbed by a perturbation amount, and the perturbation amount is adjusted based on a AF Docket No. 030284.1668338Qualcomm Ref. No. 183915 local variance of luminance (Y), first chrominance (U), and second chrominance (V) (YUV) values of the image data.
However, Vakrat discloses wherein the image data in the first subset of the frame is perturbed by a perturbation amount, and the perturbation amount is adjusted based on a AF Docket No. 030284.1668338Qualcomm Ref. No. 183915local variance of luminance (Y), first chrominance (U), and second chrominance (V) (YUV) values of the image data (Vakrat [0040]: apply noise reduction to color image data’s luma channel Y and chroma channels U,V. Regional image metric calculation are responsive to the noise filtering process; [0018]: the noise reduction using filter unit groups that are based on local regional image data characteristic of image data which is neighboring pixel data; [0019]: the current pixel is cleansed of noise by examination and processing of current region’s pixel data (neighborhood) surrounding the current pixel. Hence, noise reduction, i.e. perturbation, of the current image data, which is first subset of frame, based on local variance of YUV).
Yonaha and Matsumoto and Su and Vakrat are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate the image data in the first subset of the frame is perturbed by a perturbation amount, and the perturbation amount is adjusted based on a AF Docket No. 030284.1668338Qualcomm Ref. No. 183915local variance of luminance (Y), first chrominance (U), and second chrominance (V) (YUV) values of the image data, as taught by Vakrat, for superior image quality (Vakrat [0006]).

Claims 14 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yonaha (U.S 2011/0221967), in view of Matsumoto et al. (U.S. 2013/0089146) hereinafter Matsumoto, further in view of Su et al. (U.S. 2019/0132606) hereinafter Su, further in view of Liu et al. (U.S 2019/0138838) hereinafter Liu.
Regarding claims 14 and 28, Yonaha and Matsumoto and Su disclose all the limitations of claims 1 and 15, respectively, and are analyzed as previously discussed with respect to that claim.
Yonaha does not explicitly disclose converting the image data from red (R), green (G), blue (B) (RGB) image data to luminance (Y), first chrominance (U), second chrominance (V) 
However, Liu discloses converting the image data from red (R), green (G), blue (B) (RGB) image data to luminance (Y), first chrominance (U), second chrominance (V) (YUV) image data, wherein the image data is perturbed before converting the RGB image data to the YUV image data (Liu Fig. 5, [0043]-[0044]: an input image comprises RGB color components. Adding noise components into RGB components of original image which is subjected to image conversion to generate first output image; [0062]: the first output image and a second noise image is used to generate first intermediate image including YUV components as in Fig. 5. Hence, adding noise to the RGB component, i.e. perturbing, before converting the RGB image data to YUV).
Yonaha and Matsumoto and Su and Liu are analogous art because they are from the same field of endeavor of image data processing.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Yonaha and Matsumoto and Su, and further incorporate converting the image data from red (R), green (G), blue (B) (RGB) image data to luminance (Y), first chrominance (U), second chrominance (V) (YUV) image data, wherein the image data is perturbed before converting the RGB image data to the YUV image data, as taught by Liu, to enhance image resolution and image detail information of processing image (Liu [0062]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/KATHLEEN V NGUYEN/Examiner, Art Unit 2486